              Case 1:19-cr-00444-RMB Document 3 Filed 11/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------,
   UNITED STATES OF AMERICA                                                           Unsealing Order

          -   V. -                                                                           19 Cr. 444

   JOHN PIERRE DUPONT,
     a/k/a "John Gary Rinaldo,"
     a/k/a "John Gary,"

                                Defendant.


         Upon the application of the United States, by the United States Attorney for the Southern

District of New York, Geoffrey S. Berman, by Assistant United States Attorney Alex Rossmiller;

         It is found that the Indictment in the above-captioned case is currently sealed and the United

States Attorney's Office has applied to have that Indictment unsealed, and it is therefore:

         ORDERED that the Indictment in the above-captioned action be unsealed and remain

unsealed pending further order of the Court.


Dated:        New York, New York
              November 6, 2019


                                                                     NORABLE GABRIEL . GORENSTEIN
                                                                     ITED STATES M   STRATE JUDGE
                                                                   SOUTHERN DISTRICT OF NEW YORK
Case 1:19-cr-00444-RMB Document 3 Filed 11/06/19 Page 2 of 2




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK



                UNITED STATES OF AMERICA

                          - v. -

                  JOHN PIERRE DUPONT,
               a/k/a "John Gary Rinaldo,"
                   a/k/a "John Gary,"

                                       Defendant.



                           ORDER

                        19 Cr.   444


          (18 U.S.C. §§ 1343, 1028A, and 2.)




                    GEOFFREY S. BERMAN
                  United States Attorney.
